United States Court of Appeals
                     For the First Circuit

Nos. 02-2521, 03-1038, 03-1090

                      CHRISTY PETER MIHOS,

              Plaintiff, Appellee/Cross-Appellant,

                                 v.

  JANE SWIFT, Individually and in her Official Capacity as the
     ACTING GOVERNOR OF THE COMMONWEALTH OF MASSACHUSETTS,

            Defendant, Appellant/Cross-Appellee, and


 WILLIAM F. GALVIN, in his Official Capacity as SECRETARY OF THE
                  COMMONWEALTH OF MASSACHUSETTS,

                           Defendant.



                             ERRATA


     The opinion of this court issued February 13, 2004, should be
amended as follows:

     On page 7, line 6, replace "reversed" with "reserved".